Citation Nr: 0322860	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  01-07 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for lichen simplex chronicus.  

2.  Entitlement to an initial compensable rating for a left 
hand scar.  

3.  Entitlement to service connection for headaches.  

4.  Entitlement to service connection for bilateral hearing 
loss.  

5.  Entitlement to service connection for residuals of an 
upper back injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Susan Mi Ah Kim, Counsel


INTRODUCTION

The veteran had active military service from March 1988 to 
May 2000.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a November 2000 rating decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection and an initial 10 percent rating 
for lichen simplex chronicus, granted service connection and 
an initial noncompensable rating for a left hand scar, and 
denied entitlement to service connection for headaches, 
bilateral hearing loss, and an upper back injury.  

The Board will render a decision on the issue of entitlement 
to service connection for headaches and defer appellate 
consideration of the remaining four issues until completion 
of the development requested in the REMAND portion of this 
decision.  


FINDING OF FACT

An October 2000 VA general medical examiner opined that the 
veteran's headaches had onset in 1994 or 1995, and a July 
2002 VA general medical examiner opined that post-traumatic 
left frontal temporal area headaches resulted from April 1993 
and August 1999 motor vehicle accidents in service.  

CONCLUSION OF LAW

Post-traumatic left frontal temporal area headaches were 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to assist and inform the veteran

The VA has fulfilled its duty to assist the veteran in the 
development of the claim of entitlement to service connection 
for headaches in compliance with The Veterans Claims 
Assistance Act of 2000.  The Secretary shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by the VA.  See 38 U.S.C.A. § 5103A (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The RO obtained the available service medical records and 
medical records from the identified health care providers, 
and the veteran received VA general medical and neurological 
examinations in October 2000 and July 2002.  The veteran and 
his representative filed numerous lay statements with the RO, 
and the veteran provided sworn testimony at a December 2001 
travel Board hearing.  In April 2003, the veteran filed a new 
March 2003 private medical statement, duplicate private 
medical records, and a new April 2003 lay statement, which 
asserted that he had no further evidence to submit.  

Technically, the VA has not fulfilled it duty to inform the 
veteran in the development of the claim in compliance with 
The Veterans Claims Assistance Act of 2000 because it did not 
inform the veteran which evidence he was to provide and which 
evidence the VA would attempt to obtain for him.  The VA 
shall notify the claimant and the claimant's representative, 
if any, of any information, and any medical or lay evidence, 
not previously provided that is necessary to substantiate the 
claim.  As part of that notice, the VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, the VA 
will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a) (West 2002).  The Board can proceed 
with a decision because the current evidence of record, which 
now includes a medical opinion from the July 2002 VA general 
medical examination, establishes entitlement to service 
connection for headaches.  The veteran is not prejudiced by 
the VA's technical failure to inform because the outcome is 
favorable to him.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  


Entitlement to service connection for headaches

Generally, to establish service connection for a disability, 
the evidence must demonstrate that the disability was 
contracted in the line of duty coincident with military 
service, or if pre-existing such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.306 (2002).  

To establish direct service connection, the veteran must 
present evidence of current headaches, show manifestation of 
headaches in service, and provide a medical opinion relating 
current headaches to the in-service manifestation.  See Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Certainly, the veteran has current headaches.  A valid claim 
for service connection requires proof of present disability.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
October 2000 VA diagnoses included tension headaches, and the 
July 2002 VA diagnoses included post-traumatic left frontal 
temporal area headaches.  

Service medical records confirm that the veteran was presumed 
sound at enlistment and that he could have injured his head 
in two different car accidents in service.  The veteran will 
be considered to have been in sound condition when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1111, 1132; 
38 C.F.R. § 3.304(b).  

The veteran's head and neurological system were deemed normal 
and he denied a history of head injury at the May 1987 
enlistment examination and again at an October 1991 
examination.  This means that a headaches disability could 
not have been aggravated in service because the veteran was 
presumed sound at enlistment with no clear and unmistakable 
evidence to show that a headaches disability preexisted 
service.  Thus, the veteran will have to prove that headaches 
were incurred in and had onset in service.  

Service medical records confirm, that following a first motor 
vehicle accident in April 1993, the veteran sought treatment 
for right thoracic spine pain.  Although he did not complaint 
of headaches at the time, he reported having a week's worth 
of headaches when he saw an eye examiner in December 1994.  
At a May 1999 separation examination, the veteran's head and 
neurological system were deemed normal and he denied a 
history of severe or frequent headaches.  Following a second 
motor vehicle accident in August 1999, the veteran sought 
treatment for cervical spine and shoulder complaints.  He 
reported that another driver pulled out in front of him and 
that he remembered hitting his mouth against the steering 
wheel during the collision.  He apparently complained of 
headaches soon after the August 1999 accident because the 
September 1999 examiner noted that the veteran had "no 
headaches now."  At sick call in November 1999, the veteran 
had no focal defects, but clinical records included an 
ambiguous question mark next to notes about cranial nerves 
II-XII.  In December 1999, the veteran reported no change in 
his health since the May 1999 separation examination, which 
had taken place before the August 1999 accident, and he 
denied a history of severe or frequent headaches.  Service 
medical records support the veteran's claim of entitlement to 
service connection because they document headaches following 
April 1993 and August 1999 motor vehicle accidents.  

Service connection must be granted because the evidence of 
record includes two VA medical opinions, which relate current 
headaches to the time period of service or to specific events 
during active service.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  The October 2000 VA general medical 
examiner opined that the veteran's headaches had onset in 
1994 or 1995, and the July 2002 VA general medical examiner 
opined that it was as likely as not that current post-
traumatic left frontal temporal area headaches resulted from 
the two documented motor vehicle accidents in service.  

The veteran has also shown continuity of headaches 
symptomatology since service, which is required where a 
diagnosis of chronicity may be legitimately questioned.  
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  In his August 
2000 formal application for service connection and at October 
2000 VA examinations, December 2001 travel Board hearing, and 
July 2002 VA examinations, the veteran consistently reported 
having headaches since service.  In December 2001, he 
testified that he had recurrent headaches that lasted two to 
three days at a time, and by July 2002, he had recurrent 
headaches that lasted four hours to all day and occurred two 
to three times per week.  

At least a preponderance of the evidence supports the claim, 
and entitlement to service connection must be granted.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-55 (1990).  


ORDER

Entitlement to service connection for post-traumatic left 
frontal temporal area headaches is granted.  



REMAND

In March 2002, the Board affirmed the initial ratings for 
lichen simplex chronicus and the left hand scar and undertook 
additional development on the service connection claims.  See 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002); 38 C.F.R. 
§ 19.9(a)(2); VAOPGCPREC 1-2003.  During the Board's 
development, the veteran and his representative filed 
additional lay statements and additional private medical 
records, and the Board obtained new VA general medical, 
neurological, and orthopedic examinations for the veteran.  

In December 2002, the United States Court of Appeals for 
Veterans Claims vacated the March 2002 Board decision, which 
had denied the two increased ratings claims, and remanded the 
appeal of the increased ratings issues to the Board for 
readjudication.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit invalidated the Board's authority to consider 
additional evidence without the RO's initial consideration of 
the evidence or the veteran's waiver of RO consideration as 
contrary to 38 U.S.C. § 7104(a).  See Disabled American 
Veterans(DAV), et al. v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. May 1, 2003).  While the veteran's 
December 2001 and January 2002 statements waived RO 
consideration of evidence filed on those dates, they did not 
waive RO consideration of the other additional evidence 
obtained during the Board's development: 1) the July 2002 VA 
general medical, neurological, and orthopedic examination 
reports; 2) a March 2003 private medical statement; 3) an 
April 2003 private pathology report; 4) the veteran's April 
2003 lay statement; and 5) the representative's July 2003 lay 
statement.  The veteran also filed duplicate copies of 
private medical evidence previously obtained for the record.  
In any event, the only available course is to remand the case 
for the RO's initial consideration of the additional evidence 
and readjudication of the four remaining claims.  

A remand will allow the veteran to receive new VA skin 
diseases and scars examinations.  The last such VA 
examinations took place almost three years ago, in October 
2000, and more current findings are necessary to determine 
the current levels of disability due to lichen simplex 
chronicus and the left hand scar.  Reexamination will be 
requested whenever VA determines there is a need to verify 
the current severity of a disability.  See 38 C.F.R. § 3.327 
(2002); also see 38 U.S.C.A. § 5103A; 38 C.F.R. § 4.2.  To 
constitute a useful and pertinent rating tool, a rating 
examination must be sufficiently contemporaneous to allow the 
adjudicator to make an informed decision regarding the 
veteran's current level of impairment.  Caffrey v. Brown, 
6 Vet. App. 377, 379 (1994).  

A remand will also allow the RO the opportunity to inform the 
veteran about the new rating criteria for skin diseases and 
scars, which became effective August 30, 2002, and to rate 
the veteran's lichen simplex chronicus and left hand scar 
disabilities under the more favorable of the old and new 
rating criteria.  Where a law or regulation changes after a 
claim is filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the Secretary to do otherwise and the 
Secretary does so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  For the period preceding the effective date of the 
regulatory change, only the old rating criteria apply.  For 
the period from the effective date, the more favorable of the 
old and new regulations applies.  VAOPGCPREC 3-2000 (2000).  

To ensure that the VA has fulfilled its duty to assist and 
inform the veteran in the development of the claims, the case 
is remanded to the RO for the following development:  

1.  Make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded VA skin diseases and scars 
examinations to determine the severity of his 
service-connected lichen simplex chronicus and 
left hand scar.  The claims folder must be 
made available to and reviewed by the 
examiner(s) prior to the examination(s).  

The VA skin diseases examiner should conduct 
any indicated studies, note whether the claims 
file was reviewed prior to the examination, 
and offer a medical opinion as to: a) a full 
description of the effects of lichen simplex 
chronicus upon the veteran's ordinary 
activity, including employment as a 
corrections officer/prison guard; b) whether 
there is exfoliation, exudation, or itching on 
an exposed surface or extensive area; c) 
whether there is constant exudation or 
itching, extensive lesions, or marked 
disfigurement; d) whether there is ulceration, 
extensive exfoliation, or crusting; e) whether 
there are systemic or nervous manifestations; 
f) whether the veteran's lichen simplex 
chronicus is exceptionally repugnant; g) 
percentage of the entire body affected; h) 
percentage of exposed areas of the entire body 
affected; and i) total duration during the 
past 12-month period of required systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs.  Any opinions 
expressed by the VA skin diseases examiner 
must be accompanied by a complete rationale.  

The VA scars examiner should conduct any 
indicated studies, note whether the claims 
file was reviewed prior to the examination, 
and offer a medical opinion as to: a) a full 
description of the effects of the veteran's 
left hand scar upon his ordinary activity, 
including employment as a corrections 
officer/prison guard; b) area of the left hand 
scar; c) limitation of motion due to the left 
hand scar; and d) note whether there is poor 
nourishment, repeated ulceration, tenderness 
and pain on objective demonstration, 
underlying soft tissue damage, or frequent 
loss of skin cover over the scars.  Any 
opinions expressed by the VA scars examiner 
must be accompanied by a complete rationale.  

The RO should review the requested 
examination reports and medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand, and if they 
are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  See 38 U.S.C.A. §§ 5103(a), 
5103A; Quartuccio, 16 Vet. App. at 187.  
The RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act are fully complied with and 
satisfied.  38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002).  In 
addition, the RO should inform the 
veteran of the new rating criteria for 
skin diseases and scars, which became 
effective August 30, 2002.  Any binding 
and pertinent court decisions that are 
subsequently issued should also be 
considered in the RO's notification and 
development action.  

3.  After undertaking any development 
deemed essential, the RO should 
readjudicate the claims of entitlement to 
an initial rating in excess of 10 percent 
for lichen simplex chronicus, entitlement 
to an initial compensable rating for the 
left hand scar, and entitlement to 
service connection for bilateral hearing 
loss and residuals of an upper back 
injury based upon the entire evidence of 
record.  The RO should ensure that all 
nexus opinions regarding the service 
connection issues contain clear 
disability findings, commentary and 
rationale.  All pertinent law, Court 
decisions, and regulations, including the 
new rating criteria for skin diseases and 
scars, should be considered.  If the 
claims remain in denied status, the 
veteran and his representative, if any, 
should be provided with a supplemental 
statement of the case, which includes 
notice of any additional pertinent laws 
and regulations that were used, and a 
full discussion of action taken on the 
veteran's claims.  The RO's actions 
should follow the Court's instructions 
detailed in Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The veteran has the 
right to submit additional evidence and 
argument on the matter or matters the 
Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  A reasonable period of time for 
a response should be afforded.  

4.  Thereafter, if appropriate, the 
claims should be returned to the Board 
for further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


